
	
		I
		112th CONGRESS
		2d Session
		H. R. 6471
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  employment of an additional instructor for units of the Junior Reserve
		  Officers’ Training Corps in which a large percentage of the student population
		  is enrolled.
	
	
		1.Additional support for Junior
			 Reserve Officers’ Training Corps units with large student
			 enrollmentSection 2032 of
			 title 10, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(c)Additional
				instructor for units maximizing enrollment(1)If more than 15 percent of the qualified
				students at a secondary educational institution are enrolled in the unit of the
				Junior Reserve Officers’ Training Corps maintained at the institution and the
				institution has fewer than three instructors in the program, the Secretary of
				the military department concerned may—
						(A)detail additional officers and
				noncommissioned officers on active duty under subsection (c)(1) of section 2031
				of this title to serve as an instructor in the program at the institution to
				ensure the program has three instructors; and
						(B)authorize the institution to employ
				additional retired members of the armed forces described in subsection (d) or
				(e) of section 2031 of this title to serve as an instructor in the program at
				the institution to ensure the program has three instructors.
						(2)If the employment of an additional
				instructor is authorized under paragraph (1)(B), the Secretary of the military
				department concerned shall cover the entire cost incurred by the educational
				institution to employ the retired member of the armed forces as an instructor
				in the program.
					.
		
